GARWOOD, Circuit Judge,
dissenting:
I respectfully dissent.
I agree with the district court that plaintiffs failed to discharge their burden of coming forward with summary judgment evidence sufficient to permit a finding that the claimed defect in the warnings was a cause of the injury, an issue on which they would have the burden of proof at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 106 S.Ct. 2548, 2552, 91 L.Ed.2d 265 (1986). The asserted warning deficiency is the failure to mention the possibility of “nasal fatigue.” But here it is plain that Carter and Little smelled the gas, knew it was present in the hold, and very shortly thereafter the explosion occurred.1 On this record, it is the purest speculation to sim*1304ply assume that Carter and Little, who had assertedly just smelled the gas, were suddenly afflicted with “nasal fatigue” and so could no longer smell it.
But, even if this were so, the Chevron warnings were sufficient, if followed, in that situation, for they expressly advised: “if Material is Released or Spilled: Eliminate all sources of- ignition in vicinity of spill or released vapor. Evacuate the area immediately and do not allow anyone to return until it is safe to do so.” Obviously, if the cigarette scenario is accepted, the warning to eliminate “all sources of ignition” in the “vicinity of” the released gas was not heeded.2 And if, as the majority hypothesizes, Carter and Little delayed their departure for some time, then they clearly did not heed the warning to “evacuate the area immediately.” Moreover, Carter and Little — whom the majority recognizes were “trained, experienced welders” —were in a fourteen-foot deep barge hold that was fully enclosed except for the single hatch at the top. Under the heading “unusual fire and explosion hazards” the Liquid Air warnings stated that “propylene is heavier than air and may travel a considerable distance to a source of ignition.... Highly flammable vapors which are heavier than air may accumulate in low areas and/or spread along ground away from handling site.”3 As applied to Carter and Little, the warnings cannot reasonably be construed as containing some implied exception permitting them to assume they could safely remain in the enclosed fourteen-foot deep hold and conduct themselves as if it were gas-free simply because they no longer smelled the gas they had detected there only moments before.
I add some observations respecting Chevron’s alternative defense that it, as a bulk seller, adequately warned Liquid Air, the intermediate distributor to whom it sold the propylene. See, e.g., Mason v. Texaco, Inc., 862 F.2d 242, 246-47 (10th Cir.1988); Purvis v. PPG Industries, Inc., 502 So.2d 714, 722 (Ala.1987); Munoz v. Gulf Oil Co., 732 S.W.2d 62, 66 (Tex.App.Houston, 14th, 1987, n.r.e.). The adequacy of warnings to users is usually determined by the user’s level of sophistication. See, e.g., Martinez v. Dixie Carriers, Inc., 529 F.2d 457, 465-66 (5th Cir.1976); American Mutual Liability v. Firestone Tire & Rubber Co., 799 F.2d 993 (5th Cir.1986); Koonce v. Quaker Safety Products & Mfg., 798 F.2d 700, 719 (5th Cir.1986) (no duty to warn one “who may reasonably be assumed to have knowledge of the dangers involved” and “manufacturer may rely on a product user’s special expertise or knowledge”). I see no reason to gauge the adequacy of Chevron’s warning to Liquid Air under any other standard. I disagree with the majority in Donahue v. Phillips Petroleum, 866 F.2d 1008, 1013 (8th Cir.1989), that such an approach is improper because it “effectively would undercut ... strict liability.” That reasoning ignores the general rule that failure to warn is in any event essentially a negligence concept. See, e.g., Prosser and Keeton on Torts (5th ed. 1984) § 99 at 697.4 There is no reasonably feasi*1305ble way in which a seller in bulk such as Chevron can warn anyone other than its purchaser. Accordingly, just as in the case of user directed warnings, a bulk seller should be under no duty to warn its purchaser of dangers the purchaser may reasonably be assumed to have knowledge of, and the bulk seller should be able to rely on the purchaser’s special expertise or knowledge. Here, however, there was essentially unrebutted summary judgment evidence tending to indicate that “nasal fatigue” was something that even an established distributor such as Liquid Air could not reasonably be assumed to know of.5 Consequently, I agree with the majority that, on the present record, in this respect “there is a genuine issue of material fact whether Chevron’s reliance on Liquid Air was reasonable.”

. The plaintiffs’ complaints, as last amended with permission of the district court, each allege:
"The hold [where Carter and Little were working] was an enclosed area below the decks of the barge.... Except for a single hatch, there was no ingress or egress to this hold. Carter and Little discovered a gas leak and decided to remove the torch from the hold to repair the hose. A short time after the hose was removed, no longer smelling the gas and believing the area to be safe, Carter lit a cigarette.”
The tendered, but refused, amended complaints allege:
"The hold was an enclosed area below the decks of the barge.... Except for a single hatch, there was no ingress or egress to this hold. Carter and Little discovered a gas leak. Unaware that the propylene had reached its flammability limits, Carter and Little removed the torch from the hold to repair the hose. Almost immediately after the hose was removed, as Carter and Little were attempting to leave the hold, the gaseous propylene mixture exploded.”
Plaintiffs assert that the summary judgment evidence shows “Little was last seen [just prior to the explosion] on the 14 foot ladder to the hatchway, from two to five feet below the hatch.”


.These warnings also stated: "Do not use or store near flame, sparks or hot surfaces. Use only in well ventilated area." They advised that propylene gas evaporates and “forms vapor (fumes) that can catch fire and burn with explosive violence. Invisible vapor spreads easily and can be set afire by many sources." The only thing they said about smell is that propylene gas is a "colorless, practically odorless gas.”
The Liquid Air warnings, under the heading “Steps to be taken in case material is released or spilled,” stated "evacuate all personnel from affected area_ Protect from ignition. Ventilate area thoroughly.” The Liquid Air warnings further advised “Post ‘No Smoking or Open Flames’ signs in the storage or use area. There should be no source of ignition in the storage or use area.” These warnings stated that propylene is a "colorless gas with a mild olefinic sour odor," but did not otherwise make any mention of smell or odor.


. These warnings also advised that "propylene is flammable over a wide range in air. It can also form explosive mixtures in air."


. This authority states:
"It is commonly said that a product can be defective in the kind of way that makes it unreasonably dangerous by failing to warn or failing adequately to warn about a risk or hazard related to the way a product is designed. But notwithstanding what a few courts have said, a claimant who seeks recovery on this basis must, according to the generally accepted view, prove that the manufactur*1305er-designer was negligent. There will be no liability without a showing that the defendant designer knew or should have known in the exercise of ordinary care of the risk or hazard about which he failed to warn. Moreover, there will be no liability unless manufacturer failed to take the precautions that a reasonable person would take in presenting the product to the public. Although this ground of recovery is sometimes referred to as strict liability, it is really nothing more than a ground of negligence liability_” Id. (footnote omitted).


. For example, none of Liquid Air’s directors, management, or officers had heard of "nasal fatigue” or anything like it, and this was likewise the case with the head of its engineering technical services section, responsible for gathering and maintaining knowledge of the technical aspects of propylene, who had been in the industry for over thirty years.